Citation Nr: 1751706	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  15-23 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Bierer, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the U.S. Army from December 1959 until January 1968, where he served as a Missile Crewman in Viet Nam.  The Veteran also served in the U.S. Air Force Reserve from September 1978 until August 1996.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee.

It is not clear from the record if it is the Veteran's intention to seek an increased rating for his service connected intercostal neuritis, 6th rib.  Appropriate forms should be provided to him to accomplish that if it is his desire to pursue that matter. 

The issue of service connection for a low back disability, other than intercostal neuritis, 6th rib is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 rating action, the RO denied service connection for residuals of a back injury, which decision was not appealed.  

2.  In the decision on appeal the RO confirmed and continued the denial of service connection for residuals of a back injury, which it was noted included intercostal neuritis of the fifth and sixth vertebrae.  

3.  In 1968, service connection was established for intercostal neuritis, 6th rib from a back injury, and the evidence added to the file since 2006, includes records establishing degenerative changes in the spine.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran was denied service connection for a back disability in an August 2006 decision, which decision was confirmed and continued in the August 2014 decision that is the subject of this appeal.  The August 2014 decision clarified in its decision that the back disability claimed included intercostal neuritis of the fifth and sixth vertebrae.  

Neither the 2006 decision or the 2014 decision reveals any awareness that the Veteran had previously established service connection in 1968 for intercostal neuritis, 6th rib, which had been related to an injury where an object had fallen on the Veteran's back.  That failure, together with treatment records dated since the 2006 decision that reveal the Veteran has degenerative changes in his spine at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  Taken together the evidence would trigger the duty to assist by providing a medical opinion as to whether any current disability is related to service or the service connected disability.  As new and material evidence has been received, the claim of entitlement to service connection for a back disorder, is reopened.

ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disorder, is reopened.


REMAND

As indicated above, it appears the Veteran's claim has been considered without any awareness he has been service connected since 1968 for the residuals of a back injury.  Additional diagnoses concerning disabilities of the spine are now seen in the treatment records.  After clarifying if there are any additional records of treatment the Veteran wishes considered in connection with this matter, he should be scheduled for an examination to identify the back disabilities present, and to obtain an opinion as to whether these may be related to his military service, including his already service connected intercostal neuritis, 6th rib

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any additional records of treatment he wishes to be considered in connection with this matter, which records should be sought.  

2. Next, the Veteran should be examined for VA purposes so as to identify any back disability as may be present, and then to ascertain whether any such disability is related to the Veteran's service, including his already service connected intercostal neuritis, 6th rib.  The claims file should be provided to the examiner, and any indicated tests or studies should be accomplished.  For each diagnosed disability, the examiner should express an opinion as to whether it is at least as likely as not due to an in-service injury or disease.  

In addition, the examiner should express and opinion as to whether any diagnosed disability was caused or aggravated by the Veteran's service connected intercostal neuritis, 6th rib.  

A complete rationale for any opinion expressed should be provided.  

3. After completing any other development as may become indicated, the claim should be re-adjudicated.  If it remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  The case then should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


